ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Henry Becker and Orville Horlocker, being in prison under order of a lower court, petitioned to be released upon writs of habeas corpus. They were defendants in criminal cases in which the affidavits each contained two grounds of offense. The defendant in each case pleaded guilty and was sentenced to pay a fine of $500 and costs. The Court of Appeals held:
A writ of habeas corpus will lie only in a criminal case where the order of arrest and committment are absolutely void. These orders of arrest and committment are not absolutely void. Upon a motion to set aside the judgment and sentence the evidence as to the irregularity of the judgment could have been taken and the question reviewed on error. Since the magistrate had full jurisdiction, his judgment cannot be attacked collaterally. Petitions dismissed.